Citation Nr: 1737116	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-30 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an eye disability manifested by diplopia.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from September 1970 to July 1972, to include duty in Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified at a formal hearing before a Decision Review Officer (DRO), seated at the RO in July 2011.  A transcript of that hearing has been associated with the claims file.

In December 2012 and May 2015, the Veteran testified at videoconference hearings conducted before a then-Acting Veterans Law Judge and the undersigned Veterans Law Judge Clementi, respectively.  Transcripts of both hearings have been associated with the claims file.

Generally, judges who conduct Board hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, Board appeals can be assigned only to an individual judge, or to a panel of not less than three judges.  See 38 U.S.C.A. § 7102 (a).  Thus, when a Veteran has had a personal hearing before two separate judges during the appeal, and these hearings covered one or more common issues, a third judge is assigned to the panel after the second Board hearing has been held, and the appeal is then ready for appellate review. 

In December 2015, the Board advised the Veteran by letter of his right to testify at another hearing before the third judge on the panel.  The letter advised the Veteran that if he did not reply within 30 days of the date of the letter, the Board would assume that the Veteran did not wish to attend another hearing.  The Veteran has not responded.

In February 2015, the Board remanded the claim, and additional claims of service connection for headaches, a skin disorder, and residuals of a traumatic brain injury (TBI) to the Agency of Original Jurisdiction (AOJ) for development.  In a July 2015 rating decision, the AOJ granted service connection for headaches, a skin disorder, and TBI.  Those issues are not in appellate status and are not before the Board.

In April 2016, the Board remanded the claim for evidentiary development.  As discussed in detail in the action orders of this remand, the mandates of that remand were not satisfied completely and remedial development is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim for service connection was remanded for evidentiary development in April 2016.  The medical examination conducted pursuant to the April 2016 remand is not responsive to the Board's inquiry and the matter must again be REMANDED for the following action under Stegall v. West, 11 Vet. App. 268 (1998):  

1.  Schedule the Veteran for an ophthalmology examination (preferably with a Doctor of Medicine/Doctor of Osteopathic Medicine with completed residency in ophthalmology) to determine the etiology of current diplopia.  

*In the Board's most recent remand, it was noted that 
the examiner must respond to the following: 

a. Is it medically and factually undebatable that the Veteran's eye disorder, claimed as diplopia, existed prior to the Veteran's entry into active duty; or if not,

b. Is it at least as likely as not that any such disability, in whole or in part, had causal origins with the Veteran's military service?

If it is medically and factually undebatable that the Veteran's diplopia preexisted service, the examiner must also opine as to: 

Is it medically and factually undebatable that the Veteran's eye disorder, claimed as diplopia DID NOT UNDERGO any chronic aggravation or worsening during service; and, if there was such worsening, was it the result of the natural progress of the disorder.

The examiner should reference the February 1972 service treatment record, in which a service examiner wrote that the Veteran's diplopia existed prior to service and was "aggravated by service." 

The examiner should note reasons for agreeing or disagreeing with that assessment.

A complete explanation for these opinions must be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made.

*In essence, the returned medical opinion in 2016 did not address the Board's questions directly, and simply noted, without positing a rationale, that the Veteran had pre-service diplopia and, in coming to a negative opinion with respect to aggravation, that "it was more likely" that diplopia was a "decompensation" associated with the pre-service surgical correction.  As it did not address the Board's specific questions, the opinion is inadequate to resolve the issue on appeal. 

*The examiner did not discuss the posited in-service assessment of potential "aggravation" as expressly demanded in the Board's earlier remand, and the ophthalmologist must expressly make such a discussion, in addition to reviewing all service and post-service treatment records, in authoring the remedial opinion which does address the questions expressly listed above.  

*The examiner should expressly review private neurology records of February 2016 which purport to link diplopia, irrespective of pre-service surgery, to residuals of traumatic brain injury (TBI).  With consultation with neurology if necessary, an opinion should be entered as to if the Veteran's vision disorder, in whole or in part and irrespective of pre-service surgery, had either partial origin or, with respect to the pre-service surgical residuals, was aggravated beyond the natural progression of the disease process, by an in-service trauma (to include claimed exposure to rocket blasts in Vietnam).  

*ALL CONCLUSIONS WITH RESPECT TO THE ORIGINS OF THE VETERAN'S DIPLOPIA MUST BE SUPPORTED BY ADEQUATE RATIONALES.  THAT THERE IS EVIDENCE OF PRE-SERVICE DIPLOPIA TO SOME DEGREE IS NOT DEBATED, AND IN ITSELF, THE EXISTENCE OF SOME PRE-SERVICE DIPLOPIA DOES NOT MAKE FOR AN ADEQUATE RATIONALE TO SUPPORT A MEDICAL CONCLUSION.

*RATHER, THE EXAMINER MUST, WITH A RATIONALIZED OPINION, STATE AS TO IF ANY PRE-EXISTING DIPLOPIA CLEARLY AND UNMISTAKABLY UNDERWENT AN INCREASE IN SERVICE AND, IF SO, IF SUCH AN INCREASE WAS CLEARLY AND UNMISTAKABLY A RESULT OF THE NATURAL PROGRESSION OF THE DISEASE PROCESS (TO INCLUDE PROGRESSIVE "COMPENSATION" POST SURGERY).  

*ALTERNATIVELY, IF ANY PART OF THE DIPLOPIA DISABILITY PICTURE HAD CAUSAL ORIGINS IN SERVICE DIRECTLY OR, IF AN IN-SERVICE EVENT, TO INCLUDE A TBI, HAD AN IMPACT ON THE WORSENING OF DIPLOPIA, SUCH A FACT SHOULD BE EXPRESSLY STATED.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

                                                                        __________________                              ________________
      VITO A. CLEMENTI                                                    JOHN Z. JONES
Veterans Law Judge                                                         Veterans Law Judge  
Board of Veterans' Appeals                                             Board of Veterans' Appeals
                            

_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




